DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on October 8, 2021.
Claims 1, 8 and 15 have been amended.
Claims 1-20 have been examined and are pending.

Response to Amendments
In view of Applicants' replacement drawings, the objection to the drawings is maintained as replacement Figure 9 is not labeled as a "Replacement Sheet" or "New Sheet" as required.
In view of Applicants' partially amended replacement paragraphs, the objection to the specification is maintained as the informalities raised in the previous action were not fully addressed.
In view of Applicants' amendments and Remarks (pages 14-16), the rejection under 35 USC § 101 is maintained as the amended features are either also directed to the abstract idea, or do not integrate the abstract idea into a practical application and are not significantly more than the judicial exception as discussed below.

Drawings
The drawings are objected to because operation 902 in Fig. 9 is misspelled ("analytucs"). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of informalities. It is suggested that Applicants amend the disclosure as follows:
[0051] In the specific example shown in FIG. 9, the values for FVSV1 and FVSV2 are
assigned a high-value index (e.g., 3), a medium value index (e.g., 2), or a low-value index
(e.g., 1). Here, a high index value is assigned to FVSV1 at operation 908 if the data retrieved
at operation 904 meets a first set of criteria, a medium index value at operation 910 if the
data retrieved at operation 904 meets a second set of criteria, and a low index value at
operation 912 if the data retrieved at operation 904 FVSV1 is provided at operation 914 [[1914]]. As an example, new visitors to product pages in a site would be assigned an index at operation 908, the pertinent criteria being attracting more new users for revenue conversion. To further this example, new users engaging support pages may be assigned an index at operation 912 as it may be desirable to have the least number of users seeking product support.

[0052] With respect to FVSV2, a high index value is assigned to FVSV2 at operation 916
if the data retrieved at operation in 906 meets a first set of criteria, a medium index value at
operation 918 if the data retrieved at operation 906 meets a second set of criteria, and a low
index value at operation in 920 [[1920]] if the data retrieved at operation number 906 FVSV2 is provided at 

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a sequence of steps for prioritizing enhancement and/or improvements of features of a user application which, under the broadest reasonable interpretation, can be performed as mental processes and/or considered as mathematical concepts. For example, the step of "monitoring...analytics data comprising at least one of performance of a feature and user interactions with a feature of the user application;" can be performed by an administrator manually analyzing activity logs of a web application to identify application feature performance and application feature usage by one or more employees. The step of "generates a plurality of vectors using the analytics data, wherein the plurality of vectors include vectors corresponding to one or more of: ...a feature visitor vector based on metrics associated with new visitors and/or returning visitors using the feature of the user application;" can be performed by the administrator analyzing the activity logs to identify new registrations to the web application and quantifying the number of new registrations. The step of "assigning a weight to each of the plurality of vectors; and assigning a priority to enhancing and/or improving the feature of the user application based on a weighted sum of the 
Claim 1 recites additional elements beyond the abstract idea. For example, claim 1 recites the method steps as being "computer-implemented", recites the analytics data as being monitored "by an analytics engine", recites "providing, by the analytics interface engine to a prioritization engine, the analytics data" recites a "prioritization engine" for generating a plurality of vectors using the analytics data", and recites "wherein a prioritization system comprises the analytics interface engine, the prioritization engine, and the user interface engine." However, these additional elements simply reflect use of a computer as a tool to perform the abstract idea and, therefore, do not integrate the abstract idea into a practical application and do not amount to significantly more than the judicial exception for the same reason. 
Claim 1 also recites the additional elements of "storing, by the analytics engine, the analytics data in an analytics datastore" and "retrieving, by an analytics interface engine, the analytics data from the analytics datastore". However, these elements do not integrate the abstract idea into a practical application as they constitute insignificant pre-solution activities in the form of necessary data gathering. Furthermore, these additional elements do not amount to significantly more than the judicial exception as the elements constitute well-understood, routine and conventional activities (see [0002] in US 20180046637 A1, [0035] in US 20130267249 A1, and [0041] in US 20200272623 A1, for example).
Finally, claim 1 recites the additional element of "providing, by a user interface engine, feature prioritization information to a user interface". However, this element does not integrate the abstract idea into a practical application as it constitutes an insignificant post-solution activity 
Independent claim 8 recites limitations analogous to those of claim 1 and, therefore, is rejected for the same reasons given for claim 1. Furthermore, the additional elements of "one or more information handling systems", "a processor", "a data bus" and "a non-transitory, computer-readable storage medium" do not integrate the judicial exception into a practical application or constitute significantly more than the judicial exception as the additional elements simply amount to using a computer as a tool to perform the abstract idea. Thus, claim 8 is ineligible under 35 U.S.C. 101.
Independent claim 15 recites limitations analogous to those of claim 1 and, therefore, is rejected for the same reasons given for claim 1. Furthermore, the additional element of "A non-transitory, computer-readable storage medium" does not integrate the judicial exception into a practical application or constitute significantly more than the judicial exception as the additional element simply amounts to using a computer as a tool to perform the abstract idea. Thus, claim 15 is ineligible under 35 U.S.C. 101.
Claims 2, 9 and 16 are also rejected under 35 U.S.C. 101 as the step of generating an index value can be performed mentally by the administrator assigning a numerical value to the priority associated with enhancement of application registrations. These claims are not indicative of being integrated into a practical application because claims 2, 9 and 16 lack additional elements that impose a meaningful limit on the judicial exception. Similarly, claims 2, 9 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2, 9 and 16 are ineligible under 35 U.S.C. 101.
Claims 3, 10 and 17 are also rejected under 35 U.S.C. 101 as basing generation of a feature vector, such as a feature visitor vector, on a sub-vector, such as the number of new registrations logged in a given time period, can also be performed mentally by the administrator analyzing activity logs. These claims are not indicative of being integrated into a practical application because claims 3, 10 and 17 lack additional elements that impose a meaningful limit on the judicial exception. Similarly, claims 3, 10 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10 and 17 are ineligible under 35 U.S.C. 101.
Claims 4, 11 and 18 are also rejected under 35 U.S.C. 101 as determining a feature performance vector based upon a weighted sum of one or more sub-vectors, as claimed, can also be performed as a mental step by an administrator similar to the manner in which an administrator can multiply the number of new registrations by a weight to derive a priority value, as described earlier. These claims are not indicative of being integrated into a practical application because claims 4, 11 and 18 lack additional elements that impose a meaningful limit on the judicial exception. Similarly, claims 4, 11 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4, 11 and 18 are ineligible under 35 U.S.C. 101.
Claims 5, 12 and 19 are also rejected under 35 U.S.C. 101 as determining a feature engagement vector based upon a weighted sum of one or more sub-vectors, as claimed, can also be performed as a mental step by an administrator similar to the manner in which an administrator can multiply the number of new registrations by a weight to derive a priority value, as described earlier. These claims are not indicative of being integrated into a practical application because claims 5, 12 and 19 lack additional elements that impose a meaningful limit 
Claims 6, 13 and 20 are also rejected under 35 U.S.C. 101 as the recited definition of a feature adoption vector is not an additional element that imposes a meaningful limit on the judicial exception, but simply serves as an elaboration of the judicial exception. These claims are not indicative of being integrated into a practical application because claims 6, 13 and 20 lack additional elements that impose a meaningful limit on the judicial exception. Similarly, claims 6, 13 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6, 13 and 20 are ineligible under 35 U.S.C. 101.
Claims 7 and 14 are also rejected under 35 U.S.C. 101 as using a regression analysis to derive the feature adoption vector as claimed amounts to using a mathematical calculation to perform the judicial exception. These claims are not indicative of being integrated into a practical application because claims 7 and 14 lack additional elements that impose a meaningful limit on the judicial exception. Similarly, claims 7 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 14 are ineligible under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192